Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: In this action, plaintiff seeks damages under the Federal Employers’ Liability Act (45 USC §§ 51-60) for hearing loss allegedly caused by his employment as a railroad worker and for defendant’s negligence in assigning him to injurious work. Plaintiff’s claim for damages resulting from aggravation of hearing loss occurring within the three years before commencement of the action and for injuries resulting from defendant’s negligent assignment should not have been dismissed on defendant’s motion for summary judgment (see, Briggs v Consolidated Rail Corp., 190 AD2d 1047). We, therefore, modify the order of Supreme Court to reinstate those claims. (Appeal from Order of Supreme Court, Erie County, Mintz, J.—Summary Judgment.) Present—Callahan, J. P., Green, Lawton, Fallon and Boehm, JJ.